FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April, 2013 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement regarding power generation of Huaneng Power International, Inc. (the “Registrant”) within China in the first quarter of 2013, made by the Registrant on April 13, 2013. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (Stock Code: 902) POWER GENERATION WITHIN CHINA DECREASES BY 2.44% IN THE FIRST QUARTER OF 2013 This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the "Company") announces its power generation in the first quarter of 2013. According to the Company’s preliminary statistics, as of 31 March 2013, the Company’s total power generation within China on consolidated basis amounted to 74.306 billion kWh, representing a decrease of 2.44% over the same period last year. Total electricity sold by the Company amounted to 70.205 billion kWh, representing a decrease of 2.25% over the same period last year. The decrease in power generation of the Company was mainly attributable to the following reasons: 1. As the domestic power demand stayed low in the first quarter of 2013, nationwide thermal power generation saw only a slight increase of 0.87% for the first quarter of 2013, with negative growth in southeast coastal areas and modest growth in other regions. In Gansu and Yunnan, hydropower output increased considerably which affected the rate of growth in the thermal power sector. Since the Company’s installed capacity is mainly fuelled by thermal power generators and distributed in southeast coastal areas, the electricity generated by the Company experienced decrease over the same period last year 2. The Company has co generating units in Hebei, Shanxi, Henan and Gansu. The increased cyclic non-operation of non-co generating units of the Company during the heating season had affected our output of electricity in these areas. The power generation and electricity sold by each of the Company’s domestic power plants in the first quarter of 2013 are listed below (in billion kWh): Domestic Power Plant Power generation in the first quarter of 2013 Power generation in the first quarter of 2012 Change Electricity sold in the first quarter of 2013 Electricity sold in the first quarter of 2012 Change Liaoning Province  Dalian –3.92
